DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22nd, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pg. 7-8 of remarks, filed September 22nd, 2022, with respect to the rejection(s) of claim(s) 13-22 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hon (CN 103565427 A).  Hon teaches the claim amendment of having a fixed predetermined time interval that is shiftable (Paragraph 0061:  “sliding window selecting the current a period of time of the input signal, the length of the sliding window is the length of the space time”:  space time is a desired processing length).  Thus, the claims are rejected under 35 U.S.C. 103 under Dong Joo in view of Hon.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: calculation unit, acquisition unit, extraction unit, specifying unit, search unit, and display unit in claims 13, 15, and 17-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not describe “pitch” “predetermined pitch shift” or a “number of pitches” which were entered in the amendment filed 25 March 2022.  Without even defining “pitch”, let alone “pitch shift” or “number of pitches”, the specifics of the shifting window (shifting frequency, duration, etc.) lack written description, which undermines possession of the entire calculation and blood pressure surge identification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “calculation unit, acquisition unit, extraction unit, specifying unit, and search unit” in claims 13, 15, and 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The units are only discussed briefly performing their named action in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
							
Claims 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2106). A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory" to the claim.
Claims 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 13-22 are all within at least one of the four categories.
Regarding Step 2A (prong 1), the independent claims (13, 20, and 22) recites:
extracting a peak candidate, which is the maximum value, from each shifted position of the peak detection window by applying a determination criterion to the feature amount calculated for each shifted position of the peak detection window, and extracting a time at which the peak candidate occurred; and 
specifying the peak candidate as a first peak when the peak candidate in the peak detection window and the peak candidate in the shifted peak detection window shifted after a predetermined number of pitches have a same point in time, whereby the first peak is detected as a blood pressure surge.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP m., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The claimed steps of extracting and specifying can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
The idea of extracting peak blood pressure values and specifying a blood pressure surge could be performed by simply looking at the acquired data values.

Regarding Step 2A (prong 2):
This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:  
•The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for acquiring, setting, and specifying merely invoke a computer as a tool.
•The data-gathering step (acquiring and setting) and the data-output step (specifying) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
•There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for acquiring, setting, and specifying.
•The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
•The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer acquiring, setting, extracting, and specifying. The claims do not apply the obtained response measurement to a particular machine. Rather, the data is merely output in a post-solution step.

Regarding Step 2B:
The additional elements are identified as follows: sensors and a processor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s Background Information in the Specification
Applicant's specification (Pg. 7, Paragraph 0024) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (acquiring, setting, and specifying) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and
the non-patent literature cited herewith (“Optical signal processors based on a time-spectrum convolution”:  Park, 2010), which discloses that “In particular, a well-known incoherent time-domain signal-processing architecture” is used with a PPG wave (Pg. 1, Col. 1).
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  
Claims 17, 19, and 21 are steps that are additional data output that is well understood, routine and conventional (WURC) through generic computer functions.
Claims 14-16 and 18 are steps that are also abstract through determining further data features and values is a mental process that can be performed by simply looking at the analyte data.
Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dong Joo (KR 101656740 B1) in view of Hon (CN 103565427 A).
Regarding claim 13, Dong Joo teaches a blood pressure data processing apparatus comprising: 
an acquisition unit (Page 3 of Provided English Translation:  “a sensor unit 100”) configured to acquire time-series data (Page 4 of Provided English Translation:  “the measurement time of the i-th signal of the arterial pressure waveform”:  data is time-series for the arterial pressure waveform) regarding successive blood pressure values (Page 3 of Provided English Translation:  “a feature point detecting apparatus for an arterial blood pressure waveform according to an embodiment of the present invention includes a sensor unit 100, a memory 200, a processing unit 300”); 
a calculation unit (Page 3 of Provided English Translation:  “a processing unit 300”) configured to set a peak detection window having a predetermined time interval and shiftable along the time-series data in a time axis direction with a predetermined shift pitch, and calculate, after each shift of the peak detection window, a feature amount, within the shifted window, that includes a maximum value that is based on one of a systolic blood pressure, a diastolic blood pressure, and a pulse pressure (Page 2 of Provided English Translation:  “a step of searching peaks and troughs; a step of detecting systolic peak based on a time interval between a peak and a peak adjacent to the same and an average pressure value”: peak to peak is the window, shifting peak to peak satisfies the shiftable claim limitation, and the shift pitch is peak to adjacent peak); 
an extraction unit (Page 3 of Provided English Translation:  “a processing unit 300”) configured to extract a peak candidate, which is the maximum value, from each shifted position of the peak detection window by applying a determination criterion to the feature amount calculated for each shifted position of the peak detection window, and to extract a time at which the peak candidate occurred (Page 5 of Provided English Translation:  “the detecting in step (s240) for detecting a peak shrinkage, contraction peak (systolic peak) based on the time average of the time gap determined in the window (meanV .sub.j) and an average pressure value (meanP .sub.j)”, Page 9 of Provided English Translation:  “A systolic peak is detected on the basis of the time gap between the peak and the neighboring peak and the mean pressure value and a pulse onset of the waveform is detected on the basis of the bone just before the systolic peak after” and Page 5 of Provided English Translation: “Then, the detecting in step (s240) for detecting a peak shrinkage, contraction peak (systolic peak) based on the time average of the time gap determined in the window (meanV .sub.j) and an average pressure value (meanP .sub.j). Concretely, the shrinking peak 20 is selected from the candidates of the shrinkage peaks extracted in the time window, meanP .sub.j - P .sub.j | <meanP .sub.j * 0.15 and at the same time | meanV .sub.j - V .sub.j | The .sub.jth peaks satisfying <meanV .sub.j * 0.15 are selected as systolic peaks (20)”), and 
a specifying unit (Page 3 of Provided English Translation:  “a processing unit 300”) configured to specify the peak candidate as a first peak when the peak candidate in the peak detection window (Page 5 of Provided English Translation:  “detecting a shrinking peak according to an embodiment of the present invention includes calculating (S210) a maximum value and an average value for a certain time period”: leads to systolic peak calculation) and the peak candidate in the shifted peak detection window shifted after a predetermined number of pitches have a same point in time, whereby the first peak is detected as a blood pressure surge (Page 5 of Provided English Translation: “Then, the detecting in step (s240) for detecting a peak shrinkage, contraction peak (systolic peak) based on the time average of the time gap determined in the window (meanV .sub.j) and an average pressure value (meanP .sub.j). Concretely, the shrinking peak 20 is selected from the candidates of the shrinkage peaks extracted in the time window, meanP .sub.j - P .sub.j | <meanP .sub.j * 0.15 and at the same time | meanV .sub.j - V .sub.j | The .sub.jth peaks satisfying <meanV .sub.j * 0.15 are selected as systolic peaks (20)”).
Dong Joo fails to teach a fixed predetermined time interval and shiftable along the time-series data in a time axis direction.
Hon discloses a fixed predetermined time interval and shiftable along the time-series data in a time axis direction (Paragraph 0061:  “sliding window selecting the current a period of time of the input signal, the length of the sliding window is the length of the space time”:  space time is a desired processing length).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined time interval of Dong Joo to be a fixed time interval, because the fixed interval of Hon allows for the interval to be determined on wanted/ideal processing time to one of ordinary skill in the art (Paragraph 0063 of Hon).

Regarding claim 14, Dong Joo teaches wherein the feature amount includes a difference between the maximum value in the peak detection window and a minimum value of one of the systolic blood pressure, the diastolic blood pressure, and the pulse pressure at a point in time that precedes the maximum value in the peak detection window (Page 5-6 of Provided English Translation and Fig. 2:  Amplitude of systolic peak is being interpreted as the feature amount and is interpreted as between pulse onset and the peak).

Regarding claim 15, Dong Joo teaches wherein the specifying unit (Page 3 of Provided English Translation:  “a processing unit 300”) specifies the first peak using an additional feature amount that is based on at least one of a waveform, time information, and frequency information regarding the time-series data (Page 5-6 of Provided English Translation:  “is when that the amplitude (size) of the shrinkage peaks 20 in the k-th measurement time of the contraction peak, which is a peak just before the first peak”:  first peak then is the one after the shrinkage peak).

Regarding claim 16, Dong Joo teaches wherein the additional feature amount includes a rise time (Page 5-6 of Provided English Translation:  “the shrinkage peaks 20 in the k-th measurement time of the contraction peak, which is a peak just before the first peak”: rise time is k-th measurement time), a fall time, an area, and a correlation coefficient of a blood pressure surge.

Regarding claim 17, Dong Joo teaches an apparatus further comprising: a display unit configured to display the first peak together with the time-series data (Page 4 of Provided English Translation:  “The display 400 can display the characteristic points of the arterial blood pressure waveform and the detected arterial blood pressure waveform”).

Regarding claim 18, Dong Joo teaches an apparatus further comprising: a search unit (Page 3 of Provided English Translation:  “a processing unit 300”) configured to detect at least one second peak by searching for a local maximum value of the time-series data during at least one of a time point that precedes a search range that includes the first peak and a time point that is subsequent to the search range (Page 4 of Provided English Translation:  “a method of detecting a feature point of an arterial blood pressure waveform includes searching for a peak and a trough (s100); Detecting a systolic peak (s200); Detecting a start point (Pulse onset) of the waveform (s300); Extracting a candidate of a duplicate pulse (s400); A step of detecting a duplicate pulse and a Dicrotic peak s500”:  Dicrotic peak is the second peak which is detected using the whole arterial waveform, instead of the early stages used for the first peak).

Regarding claim 19, Dong Joo teaches an apparatus further comprising: a display unit that displays the first peak and the at least one second peak together with the time-series data; and a display control unit configured to control the display unit so as to display the first peak and the at least one second peak so as to be distinguishable from each other (Page 4 of Provided English Translation:  “The display 400 can display the characteristic points of the arterial blood pressure waveform and the detected arterial blood pressure waveform” and Fig. 10:  Systolic peak and dicrotic peak are distinguishable).

Regarding claim 20, Dong Joo teaches a blood pressure data processing method comprising: 
acquiring time-series data (Page 4 of Provided English Translation:  “the measurement time of the i-th signal of the arterial pressure waveform”:  data is time-series for the arterial pressure waveform) regarding successive blood pressure values (Page 3 of Provided English Translation:  “a feature point detecting apparatus for an arterial blood pressure waveform according to an embodiment of the present invention includes a sensor unit 100, a memory 200, a processing unit 300”);  -3-New U.S. Patent Application 
an acquisition unit (Page 3 of Provided English Translation:  “a sensor unit 100”) configured to acquire time-series data (Page 4 of Provided English Translation:  “the measurement time of the i-th signal of the arterial pressure waveform”:  data is time-series for the arterial pressure waveform) regarding successive blood pressure values (Page 3 of Provided English Translation:  “a feature point detecting apparatus for an arterial blood pressure waveform according to an embodiment of the present invention includes a sensor unit 100, a memory 200, a processing unit 300”); 
setting a peak detection window having a predetermined time interval and shiftable along the time-series data in a time axis direction with a predetermined shift pitch, and calculate, after each shift of the peak detection window, a feature amount, within the shifted window, that includes a maximum value that is based on one of a systolic blood pressure, a diastolic blood pressure, and a pulse pressure (Page 2 of Provided English Translation:  “a step of searching peaks and troughs; a step of detecting systolic peak based on a time interval between a peak and a peak adjacent to the same and an average pressure value”: peak to peak is the window, shifting peak to peak satisfies the shiftable claim limitation, and the shift pitch is peak to adjacent peak); 
extracting a peak candidate, which is the maximum value, from each shifted position of the peak detection window by applying a determination criterion to the feature amount calculated for each shifted position of the peak detection window, and to extract a time at which the peak candidate occurred (Page 5 of Provided English Translation:  “the detecting in step (s240) for detecting a peak shrinkage, contraction peak (systolic peak) based on the time average of the time gap determined in the window (meanV .sub.j) and an average pressure value (meanP .sub.j)”, Page 9 of Provided English Translation:  “A systolic peak is detected on the basis of the time gap between the peak and the neighboring peak and the mean pressure value and a pulse onset of the waveform is detected on the basis of the bone just before the systolic peak after” and Page 5 of Provided English Translation: “Then, the detecting in step (s240) for detecting a peak shrinkage, contraction peak (systolic peak) based on the time average of the time gap determined in the window (meanV .sub.j) and an average pressure value (meanP .sub.j). Concretely, the shrinking peak 20 is selected from the candidates of the shrinkage peaks extracted in the time window, meanP .sub.j - P .sub.j | <meanP .sub.j * 0.15 and at the same time | meanV .sub.j - V .sub.j | The .sub.jth peaks satisfying <meanV .sub.j * 0.15 are selected as systolic peaks (20)”), and 
specifying the peak candidate as a first peak when the peak candidate in the peak detection window (Page 5 of Provided English Translation:  “detecting a shrinking peak according to an embodiment of the present invention includes calculating (S210) a maximum value and an average value for a certain time period”: leads to systolic peak calculation) and the peak candidate in the shifted peak detection window shifted after a predetermined number of pitches have a same point in time, whereby the first peak is detected as a blood pressure surge (Page 5 of Provided English Translation: “Then, the detecting in step (s240) for detecting a peak shrinkage, contraction peak (systolic peak) based on the time average of the time gap determined in the window (meanV .sub.j) and an average pressure value (meanP .sub.j). Concretely, the shrinking peak 20 is selected from the candidates of the shrinkage peaks extracted in the time window, meanP .sub.j - P .sub.j | <meanP .sub.j * 0.15 and at the same time | meanV .sub.j - V .sub.j | The .sub.jth peaks satisfying <meanV .sub.j * 0.15 are selected as systolic peaks (20)”).
Dong Joo fails to teach a fixed predetermined time interval and shiftable along the time-series data in a time axis direction.
Hon discloses a fixed predetermined time interval and shiftable along the time-series data in a time axis direction (Paragraph 0061:  “sliding window selecting the current a period of time of the input signal, the length of the sliding window is the length of the space time”:  space time is a desired processing length).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined time interval of Dong Joo to be a fixed time interval, because the fixed interval of Hon allows for the interval to be determined on wanted/ideal processing time to one of ordinary skill in the art (Paragraph 0063 of Hon).

Regarding claim 21, Dong Joo teaches a non-transitory computer readable medium that stores a program for causing a computer to function as the blood pressure data processing apparatus according to claim 13 (Page 7 of Provided English Translation:  “an embodiment of the present invention may also be realized in the form of a recording medium including instructions executable by a computer, such as a program module executed by a computer”).

Regarding claim 22, Dong Joo teaches a blood pressure data processing apparatus comprising: 
a processor (Page 3 of Provided English Translation:  “a processing unit 300”) programmed to:
acquire time-series data (Page 4 of Provided English Translation:  “the measurement time of the i-th signal of the arterial pressure waveform”:  data is time-series for the arterial pressure waveform) regarding successive blood pressure values (Page 3 of Provided English Translation:  “a feature point detecting apparatus for an arterial blood pressure waveform according to an embodiment of the present invention includes a sensor unit 100, a memory 200, a processing unit 300”); 
set a peak detection window having a predetermined time interval and shiftable along the time-series data in a time axis direction with a predetermined shift pitch, and calculate, after each shift of the peak detection window, a feature amount, within the shifted window, that includes a maximum value that is based on one of a systolic blood pressure, a diastolic blood pressure, and a pulse pressure (Page 2 of Provided English Translation:  “a step of searching peaks and troughs; a step of detecting systolic peak based on a time interval between a peak and a peak adjacent to the same and an average pressure value”: peak to peak is the window, shifting peak to peak satisfies the shiftable claim limitation, and the shift pitch is peak to adjacent peak); 
extract a peak candidate, which is the maximum value, from each shifted position of the peak detection window by applying a determination criterion to the feature amount calculated for each shifted position of the peak detection window, and to extract a time at which the peak candidate occurred (Page 5 of Provided English Translation:  “the detecting in step (s240) for detecting a peak shrinkage, contraction peak (systolic peak) based on the time average of the time gap determined in the window (meanV .sub.j) and an average pressure value (meanP .sub.j)”, Page 9 of Provided English Translation:  “A systolic peak is detected on the basis of the time gap between the peak and the neighboring peak and the mean pressure value and a pulse onset of the waveform is detected on the basis of the bone just before the systolic peak after” and Page 5 of Provided English Translation: “Then, the detecting in step (s240) for detecting a peak shrinkage, contraction peak (systolic peak) based on the time average of the time gap determined in the window (meanV .sub.j) and an average pressure value (meanP .sub.j). Concretely, the shrinking peak 20 is selected from the candidates of the shrinkage peaks extracted in the time window, meanP .sub.j - P .sub.j | <meanP .sub.j * 0.15 and at the same time | meanV .sub.j - V .sub.j | The .sub.jth peaks satisfying <meanV .sub.j * 0.15 are selected as systolic peaks (20)”), and 
specify the peak candidate as a first peak when the peak candidate in the peak detection window (Page 5 of Provided English Translation:  “detecting a shrinking peak according to an embodiment of the present invention includes calculating (S210) a maximum value and an average value for a certain time period”: leads to systolic peak calculation) and the peak candidate in the shifted peak detection window shifted after a predetermined number of pitches have a same point in time, whereby the first peak is detected as a blood pressure surge (Page 5 of Provided English Translation: “Then, the detecting in step (s240) for detecting a peak shrinkage, contraction peak (systolic peak) based on the time average of the time gap determined in the window (meanV .sub.j) and an average pressure value (meanP .sub.j). Concretely, the shrinking peak 20 is selected from the candidates of the shrinkage peaks extracted in the time window, meanP .sub.j - P .sub.j | <meanP .sub.j * 0.15 and at the same time | meanV .sub.j - V .sub.j | The .sub.jth peaks satisfying <meanV .sub.j * 0.15 are selected as systolic peaks (20)”).
Dong Joo fails to teach a fixed predetermined time interval and shiftable along the time-series data in a time axis direction.
Hon discloses a fixed predetermined time interval and shiftable along the time-series data in a time axis direction (Paragraph 0061:  “sliding window selecting the current a period of time of the input signal, the length of the sliding window is the length of the space time”:  space time is a desired processing length).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined time interval of Dong Joo to be a fixed time interval, because the fixed interval of Hon allows for the interval to be determined on wanted/ideal processing time to one of ordinary skill in the art (Paragraph 0063 of Hon).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 December 2022